      Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 1 of 98 PageID #:1




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

TRAVELERS PROPERTY CASUALTY                           )
COMPANY OF AMERICA,                                   )
                                                      )
               Plaintiff,                             )        Case No. 21-cv-3537
                                                      )
v.                                                    )
                                                      )
METROPOLITAN WATER RECLAMATION                        )
DISTRICT OF GREATER CHICAGO,                          )
CITY OF CHICAGO,                                      )
                                                      )
               Defendants.                            )

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, Defendant City of Chicago, by and

through its attorney, Celia Meza, Corporation Counsel for the City, hereby removes this action

from the Circuit Court of Cook County, Illinois, County Department, Law Division, to the United

States District Court for the Northern District of Illinois, Eastern Division. The City states the

following as its grounds for removal:

1.     On May 14, 2021, Plaintiff filed its Complaint in the Circuit Court of Cook County, Illinois,

County Department, Law Division, captioned Travelers Property Casualty Company of America

v. Metropolitan Water Reclamation District of Greater Chicago & City of Chicago, Case No. 2021

L 004971    Lawsuit                                       § 1446(a), a copy of all process, pleadings,

and orders received by the City are attached hereto and incorporated herewith as Exhibit 1.

2.     In the Complaint, Plaintiff alleges that the Metropolitan Water Reclamation District of



Constitution by taking private property of the owner of the Willis Tower without just compensation

based upon a temporary flooding of the tower. See Compl., Cts. III, VI. Plaintiff also brings Illinois
      Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 2 of 98 PageID #:2




takings claims, id., Cts. I, II, IV, V, common law negligence claims, id., Cts. VII, VIII, and

statutory claims, id., Cts. IX-XII, arising from the alleged temporary flooding incident.

3.     This removal is timely because Plaintiff served the Complaint on the City on June 7, 2021,

and this Notice of Removal is being filed by the City within 30 days of service in accordance with

28 U.S.C. § 1446(b)(3) and Federal Rule of Civil Procedure 6(a).

4.     Removal is proper under 28 U.S.C. § 1441, which authorizes removal of any action over

which the federal courts have original jurisdiction. Plaintiff brings takings claims under the United

States Constitution. Accordingly, federal question jurisdiction exists under 28 U.S.C. § 1331. To

the extent the Complaint alleges non-federal claims, this Court has supplemental jurisdiction under

28 U.S.C. §



                                 § 1367(a).

5.     Venue is proper in this District Court under 28 U.S.C. § 1441(a) because it is the district

and division within which the Lawsuit is pending.

6.     MWRDGA, a co-defendant, has consented to this removal under 28 U.S.C. §

1446(b)(2)(A). See Consent to Removal, attached as Exhibit 2.

7.     Written notice of this Notice of Removal to federal court is being contemporaneously filed

with the Circuit Court of Cook County, Illinois, and a copy of that filing will be served on all

parties involved in accordance with 28 U.S.C. § 1446(d).

8.     If any questions arise as to the propriety of this removal action, the City respectfully

requests an opportunity to present a brief and oral argument in support of its position that this case

is removable. See Sierminski v. Transouth Fin. Corp., 216 F.3d 945, 949 (11th Cir. 2000) (citing

general rule that post-removal evidence in assessing removal jurisdiction may be considered by
      Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 3 of 98 PageID #:3




the Court and a district court may elicit or review evidence outside of the removal petition); see

also Harmon v. OKI Sys., 115 F.3d 477 (7th Cir. 1997) (where district court relied upon post-

removal answers to interrogatories to determine whether removal jurisdiction was proper).

        WHEREFORE Defendant City of Chicago hereby gives notice that the Lawsuit is removed

from the Circuit Court of Cook County, Illinois to the United States District Court for the Northern

District of Illinois, Eastern Division.

                                                     Respectfully submitted,

DATE: July 6, 2021                                   /s/ Jordan A. Rosen

                                                     Jordan A. Rosen
                                                     Assistant Corporation Counsel
                                                     City of Chicago, Department of Law
                                                     Constitutional & Commercial Lit. Div.
                                                     2 N. LaSalle St., Suite 520
                                                     Chicago, IL 60602
                                                     312-744-9018
                                                     Jordan.Rosen@cityofchicago.org
      Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 4 of 98 PageID #:4




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 6, 2021, I electronically filed the foregoing Notice of Removal

with the clerk of the court using the CM/ECF system, which will send notification of such filing

to the email addresses denoted on the electronic Mail Notice list.

       I also certify that I served a copy of the foregoing Notice of Removal upon the following

by first-class U.S. mail, postage prepaid, and by email:

                                                     /s/ Jordan A. Rosen
                                                     Assistant Corporation Counsel


       Maisel & Associates                   Steven R. Johnson
       P.O. Box 64093                        Bart R. Zimmer
       St. Paul, MN 55164-0093               Langhenry, Gillen, Lundquist & Johnson, LLC
       312-458-6500                          33 N. Dearborn St., Suite 1600
       RPMLaw1@Travelers.com                 SJohnson@LGLFirm.com

       Susan T. Morakalis
       General Counsel
       Metropolitan Water Reclamation Dist.
       of Greater Chicago
       100 E. Erie Street
       Chicago, IL 60611
       Morakaliss@mwrd.org
       MihalopouloJ@mwrd.org
       Foukasa@mwrd.org
       PowellJ@mwrd.org
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 5 of 98 PageID #:5




                       EXHIBIT 1
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 6 of 98 PageID #:6
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 7 of 98 PageID #:7
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 8 of 98 PageID #:8
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 9 of 98 PageID #:9
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 10 of 98 PageID #:10
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 11 of 98 PageID #:11
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 12 of 98 PageID #:12
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 13 of 98 PageID #:13
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 14 of 98 PageID #:14
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 15 of 98 PageID #:15
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 16 of 98 PageID #:16
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 17 of 98 PageID #:17
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 18 of 98 PageID #:18
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 19 of 98 PageID #:19
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 20 of 98 PageID #:20
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 21 of 98 PageID #:21
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 22 of 98 PageID #:22
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 23 of 98 PageID #:23
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 24 of 98 PageID #:24
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 25 of 98 PageID #:25
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 26 of 98 PageID #:26
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 27 of 98 PageID #:27
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 28 of 98 PageID #:28
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 29 of 98 PageID #:29
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 30 of 98 PageID #:30
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 31 of 98 PageID #:31
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 32 of 98 PageID #:32
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 33 of 98 PageID #:33
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 34 of 98 PageID #:34
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 35 of 98 PageID #:35
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 36 of 98 PageID #:36
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 37 of 98 PageID #:37
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 38 of 98 PageID #:38
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 39 of 98 PageID #:39
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 40 of 98 PageID #:40
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 41 of 98 PageID #:41
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 42 of 98 PageID #:42
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 43 of 98 PageID #:43
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 44 of 98 PageID #:44
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 45 of 98 PageID #:45
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 46 of 98 PageID #:46
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 47 of 98 PageID #:47
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 48 of 98 PageID #:48
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 49 of 98 PageID #:49
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 50 of 98 PageID #:50
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 51 of 98 PageID #:51
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 52 of 98 PageID #:52
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 53 of 98 PageID #:53
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 54 of 98 PageID #:54
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 55 of 98 PageID #:55
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 56 of 98 PageID #:56
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 57 of 98 PageID #:57
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 58 of 98 PageID #:58
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 59 of 98 PageID #:59
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 60 of 98 PageID #:60
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 61 of 98 PageID #:61
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 62 of 98 PageID #:62
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 63 of 98 PageID #:63
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 64 of 98 PageID #:64
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 65 of 98 PageID #:65
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 66 of 98 PageID #:66
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 67 of 98 PageID #:67
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 68 of 98 PageID #:68
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 69 of 98 PageID #:69
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 70 of 98 PageID #:70
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 71 of 98 PageID #:71
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 72 of 98 PageID #:72
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 73 of 98 PageID #:73
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 74 of 98 PageID #:74
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 75 of 98 PageID #:75
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 76 of 98 PageID #:76
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 77 of 98 PageID #:77
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 78 of 98 PageID #:78
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 79 of 98 PageID #:79
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 80 of 98 PageID #:80
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 81 of 98 PageID #:81
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 82 of 98 PageID #:82
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 83 of 98 PageID #:83
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 84 of 98 PageID #:84
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 85 of 98 PageID #:85
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 86 of 98 PageID #:86
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 87 of 98 PageID #:87
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 88 of 98 PageID #:88
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 89 of 98 PageID #:89
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 90 of 98 PageID #:90
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 91 of 98 PageID #:91
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 92 of 98 PageID #:92
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 93 of 98 PageID #:93
    Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 94 of 98 PageID #:94




Appearance/Jury Demand                               (05/03/21) CCL 0530
             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                   COUNTY DEPARTMENT, LAW DIVISION
Travelers Property Casualty Company of America


                                                          Case No.   2021L004971
                                                                     _______________
                                             Plaintiff
                         v.                                         D
                                                          Calendar: ________________
Metropolitan Water Reclamation District of Greater
Chicago, City of Chicago

                                           Defendant
                             APPEARANCE/JURY DEMAND
   General Appearance                0900 - Appearance - Fee Paid
                                           0909 - Appearance- No Fee
                                           0904 - Appearance Filed - Fee Waived
   Jury Demand                             1900 - Appearance & Jury Demand - Fee Paid
                                           1909 - Appearance & Jury Demand - No Fee

The undersigned enters the appearance of:          Plaintiff    Defendant
                                                   Additional Party
                                                   Respondent-in-discovery
City of Chicago


                                       Litigant’s Name


                                                  /s/ Jordan A. Rosen
                                                                   Signature

   INITIAL COUNSEL OF RECORD                              PRO SE
   ADDITIONAL APPEARANCE                                  SUBSTITUTE APPEARANCE
A copy of this appearance shall be given to all parties who have appeared and have not been
found by the Court to be in default.

            Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                 cookcountyclerkofcourt.org
                                            Page 1 of 2
            Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 95 of 98 PageID #:95
Appearance/Jury Demand                                                                          (05/03/21) CCL 0530

              90909
   Atty. No.: ________________         Pro Se 99500          Pro Se Only:
Name: Jordan A. Rosen                                               I have read and agree to the terms of the
Atty. for (if applicable):
Defendant City of Chicago                                           choose to opt in to electronic notice from the

Address: 2 N. LaSalle St., Suite 520
City: Chicago
        IL
State: ____          60602
                Zip: ________
           312-744-9018
Telephone: ________________________
Primary Email: Jordan.Rosen@cityofchicago.org




                     Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                          cookcountyclerkofcourt.org
                                                      Page 2 of 2
Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 96 of 98 PageID #:96




                        EXHIBIT 2
     Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 97 of 98 PageID #:97




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TRAVELERS PROPERTY CASUALTY                           )
COMPANY OF AMERICA,                                   )
                                                      )
               Plaintiff,                             )       Case No. 21-cv-3537
                                                      )
v.                                                    )
                                                      )
METROPOLITAN WATER RECLAMATION                        )
DISTRICT OF GREATER CHICAGO,                          )
CITY OF CHICAGO,                                      )
                                                      )
               Defendants.                            )


                                     CONSENT TO REMOVAL

       Defendant Metropolitan Water Reclamation District of Greater Chicago (“MWRD”)

hereby consents to the removal of Travelers Property Casualty Company of America v.

Metropolitan Water Reclamation District of Greater Chicago, et al., Case No. 2021-L-004971 (Ill.

Cir. Ct.) (“the Lawsuit”) and, in support thereof, states as follows:

1.     MWRD is a Defendant in the Lawsuit and was served with a Summons and copy of the

Complaint on June 4, 2021.

2.     Counsel for the City of Chicago (“City”) advised MWRD’s counsel that the City intended

to file a Notice of Removal and requested the MWRD’s consent to do so.

3.     Accordingly, MWRD consents to the removal of the Lawsuit from the Circuit Court of

Cook County, Illinois, County Department, Law Division, to the United States District Court for

the Northern District of Illinois.




                                                  1
     Case: 1:21-cv-03537 Document #: 1 Filed: 07/06/21 Page 98 of 98 PageID #:98




        WHEREFORE Defendant Metropolitan Water Reclamation District of Greater Chicago

hereby consents to the removal of the Lawsuit from the Circuit Court of Cook County, Illinois,

County Department, Law Division, to the United States District Court for the Northern District of

Illinois.


Date: July 2, 2021                          METROPOLITAN WATER RECLAMATION
                                            DISTRICT OF GREATER CHICAGO


                                            By:     /s/ Susan T. Morakalis
                                                    General Counsel

Susan T. Morakalis
Jorge T. Mihalopoulos
Anastasios T. Foukas
J. Mark Powell
Metropolitan Water Reclamation
District of Greater Chicago
100 E. Erie St.
Chicago, IL 60611-3154
(312) 751-5929
morakaliss@mwrd.org
mihalopouloj@mwrd.org
foukasa@mwrd.org
powellj@mwrd.org




                                               2
